TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00784-CV


                                        P. C., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY,
                            NO. D-1-FM-15-003243,
            THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant P.C. filed her notice of appeal on November 21, 2016. The appellate

record was complete December 8, 2016, making appellant’s brief due December 28, 2016.

On December 30, 2016, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.       See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than January 13, 2017. If the brief is not filed by that

date, counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on January 4, 2017.

Before Chief Justice Rose, Justices Field and Bourland